United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.W., Appellant
and
DEPARTMENT OF THE INTERIOR, BUREAU
OF INDIAN AFFAIRS, Neopit, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0260
Issued: July 10, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 15, 2018 appellant filed a timely appeal from an August 10, 2018 merit
decision and an October 4, 2018 nonmerit decision of the Office of Workers’ Compensation
Programs (OWCP).1 Pursuant to the Federal Employees’ Compensation Act2 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.3
1
The Board notes that, during the pendency of this appeal, OWCP issued an August 15, 2019 decision which denied
modification of the August 10, 2018 denial of the claim. The Board and OWCP may not simultaneously exercise
jurisdiction over the same issue(s). 20 C.F.R. §§ 501.2(c)(3), 10.626; see J.W., Docket No. 19-1688, n.1 (issued
March 18, 2020); J.A., Docket No. 19-0981, n.2 (issued December 30, 2019); Arlonia B. Taylor, 44 ECAB 591 (1993);
Douglas E. Billings, 41 ECAB 880 (1990). Consequently, OWCP’s August 15, 2019 decision is set aside as null and
void.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.

ISSUES
The issues are: (1) whether appellant has met his burden of proof to establish a traumatic
injury causally related to the accepted March 6, 2018 employment incident; and (2) whether
OWCP properly denied appellant’s request for reconsideration of the merits of his claim pursuant
to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On March 7, 2018 appellant, then a 58-year-old truck driver, filed a traumatic injury claim
(Form CA-1) alleging that on March 6, 2018 he injured his back, lacerated his ear, and bumped
his head as a result of a motor vehicle accident (MVA) while in the performance of duty. He
indicated that the truck he was driving jackknifed rounding a corner. On the reverse side of the
form the employing establishment acknowledged that appellant was in the performance of duty at
the time of the MVA.
In a first report of injury/illness form dated March 7, 2018, appellant described the incident
of March 6, 2018, noting that his truck had jackknifed on a slippery road. He advised that he had
sustained a lacerated ear, bumps, bruises, and a possible back injury as a result of the MVA.
Appellant provided a form indicating that he had refused medical treatment offered by the
employing establishment. The form specified that he had been taken by ambulance to a medical
facility.
In a development letter dated July 10, 2018, OWCP informed appellant that he had not
submitted sufficient evidence to establish his claim. It advised him of the type of factual and
medical evidence needed and provided a questionnaire for his completion. OWCP afforded
appellant 30 days to submit additional evidence and respond to its inquiries. No further evidence
was received.
By decision dated August 10, 2018, OWCP denied appellant’s traumatic injury claim
finding that he had not submitted medical evidence containing a medical diagnosis in connection
with the accepted March 6, 2018 employment incident. It concluded, therefore, that the
requirements had not been met to establish an injury as defined by FECA.
On September 10, 2018 appellant requested reconsideration. In a statement dated
August 23, 2018, he indicated that he had submitted paperwork to the employing establishment’s
Human Resources Department. Appellant advised that he was only requesting payment of medical
expenses, noting that he had not been injured in the accident. He described the incident of March 6,
2018 and asserted that he had enclosed copies of medical records.4
By decision dated October 4, 2018, OWCP denied appellant’s request for reconsideration
of the merits of his claim pursuant to 5 U.S.C. § 8128(a).

4

On September 25, 2018 appellant again requested reconsideration of the decision of August 10, 2018.

2

LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA5 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA,6 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury.7 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.8
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.9 Fact
of injury consists of two components that must be considered in conjunction with one another.
The first component is whether the employee actually experienced the employment incident that
allegedly occurred.10 The second component is whether employment incident caused a personal
injury.11
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment incident.12
ANALYSIS -- ISSUE 1
The Board finds that appellant has met his burden of proof to establish an ear laceration
and contusions causally related to the accepted March 6, 2018 employment incident.
Appellant sustained injury as a result of a March 6, 2018 MVA and required emergency
transportation and treatment. OWCP procedures provide that in cases where there is a serious
injury from an MVA, amongst other types of incidents, and the employing establishment does not
dispute the facts of the incident alleged, that the claim may be accepted for conditions even without
5

Id.

6

J.W., Docket No. 18-0678 (issued March 3, 2020); S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59
ECAB 178 (2007); Joe D. Cameron, 41 ECAB 153 (1989).
7
J.S., Docket No.18-0657 (issued February 26, 2020); J.M., Docket No. 17-0284 (issued February 7, 2018);
James E. Chadden, Sr., 40 ECAB 312 (1988).
8

R.R., Docket No.18-0914 (issued February 24, 2020); Delores C. Ellyett, 41 ECAB 992 (1990).

9

S.S., Docket No. 18-1488 (issued March 11, 2019); T.H., 59 ECAB 388 (2008).

10

E.M., Docket No. 18-1599 (issued March 7, 2019); Bonnie A. Contreras, 57 ECAB 364 (2006).

11

Id.

12

See S.S., supra note 9; H.B., Docket No. 18-0781 (issued September 5, 2018).

3

a medical report with other more serious conditions being developed through obtaining medical
evidence.13 OWCP procedures further provide that, if all of the following criteria are satisfied, a
claim may be accepted without a medical report: (1) The condition reported is a minor one which
can be identified on visual inspection by a lay person (e.g., burn, laceration, insect sting, or animal
bite); (2) The injury was witnessed or reported promptly, and no dispute exists as to the fact of
injury; and (3) No time was lost from work due to disability.14
The accepted incident was an MVA in which appellant’s truck jackknifed on a slippery
road which left appellant injured and in need of emergency medical services. Upon obtaining
emergency medical treatment, it was noted that he sustained an ear laceration and contusions.
Appellant also complained of back pain. The record provides a consistent history of injury upon
which no dispute exists, and the employing establishment acknowledged that the MVA occurred
in the performance of duty, as alleged. Appellant has not alleged time loss from employment
following the accident, but has sought reimbursement for the medical costs associated with
transportation and treatment. The Board finds that this evidence is sufficient to establish that
appellant sustained an ear laceration and contusions causally related to the accepted March 6, 2018
employment incident. The Board further finds that he has not submitted sufficient medical
evidence to support any back injury or other condition.
As appellant has established an ear laceration and contusions as accepted employmentrelated conditions in his claim, the Board will reverse the August 10, 2018 decision and remand
the case for payment of medical transportation and treatment costs.15
CONCLUSION
The Board finds that appellant has met his burden of proof to establish an ear laceration
and contusions causally related to the accepted March 6, 2018 employment incident.

13
See Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial Development of Claims, Chapter 2.800.6
(June 2011). See also R.E., Docket No. 18-0515 (issued February 18, 2020).
14

See id. at Chapter 2.805.3(c) (January 2013). See also L.T., Docket No. 15-1922 (issued August 23, 2016).

15

Based upon the disposition of issue 1, issue 2 is rendered moot.

4

ORDER
IT IS HEREBY ORDERED THAT the October 4 and August 10, 2018 decisions are
reversed and the case is remanded for further proceedings consistent with this decision of the
Board.
Issued: July 10, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

